Citation Nr: 0811824	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-21 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 25, 2002, 
for service connection and a total and permanent rating for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, October 1977 to March 1979, October 1980 to December 
1983, and August 1990 to July 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 100 percent rating for post-
traumatic stress disorder (PTSD), effective March 25, 2002. 

In January 2004, the veteran requested that his disability be 
evaluated as total and permanent.  In March 2004, the RO 
determined that the veteran's PTSD was permanently and 
totally disabling.  


FINDINGS OF FACT

1.  The RO denied a claim for service connection for PTSD in 
May 1997 because there was no competent medical evidence of a 
diagnosis of PTSD and because the medical evidence showed 
that veteran's diagnosed depression was not related to 
service.  The veteran expressed disagreement in May 1998.  
The RO provided a statement of the case on August 7, 2000.  
The veteran's substantive appeal was received on November 28, 
2000, and was untimely.  The May 1997 decision became final.  

2.  The veteran's informal petition to reopen the claim for 
PTSD was received on June 14, 2001.  

3.  Entitlement to service connection for PTSD first arose 
when competent medical evidence showed that the veteran's 
mental health symptoms were provisionally related to PTSD in 
March 2001.  A clear diagnosis of PTSD related to traumatic 
events in service was made in June 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 25, 
2002, but not earlier than June 14, 2001, for service 
connection and a total and permanent rating for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5110(b) (1), 7104 (West 2002); 38 C.F.R. §§ 3.155, 
3.303, 3.304, 3.400(r), 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2002, which 
informed the veteran of the information and evidence required 
to substantiate the claim and which also informed him of the 
information and evidence VA was to provide and which the 
veteran was to provide.  While the letter did not explicitly 
ask that the appellant provide any evidence in his possession 
that pertained to the claim, he was advised of the types of 
evidence that could substantiate his claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  

The Board further observes that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
following five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Accordingly, VA is to notify the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the veteran was not provided with a 
notice regarding the assignment of a rating or effective 
date.   In Dingess, the Court of Appeals for Veterans Claims 
held that in cases such as this where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Here, the RO sent correspondence in 
August 2002 that provided the general requirements for new 
and material evidence but the notice did not explain the 
reason for the prior denial and what specific new evidence 
was necessary to establish service connection.  However, as 
the claim was reopened and readjudicated, the lack of 
adequate notice did not prejudice the veteran's claim.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served in the U.S. Marine Corps in the 1960s and 
as an U.S. Army officer including service in the Southwest 
Asia Theater of Operations from September 1990 to May 1991.  
He contends that an earlier effective date for PTSD is 
warranted because his symptoms were noted in medical reports 
in 1994 and 1997 and because he was not informed of the 
nature of his disorder so that he could provide appropriate 
evidence.  He contends that a claim for service connection 
for PTSD received by the RO in April 1995 is still open on 
appeal.  He also contends that at that time he did not 
receive adequate notice of the evidence necessary to 
substantiate his claim, a form to report information on 
traumatic events, or a compensation and pension medical 
examination. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The RO denied a claim for service connection for PTSD in May 
1997 because there was no competent medical evidence of a 
diagnosis of PTSD and because the medical evidence showed 
that veteran's diagnosed depression was not related to 
service.  The veteran expressed disagreement in May 1998.  
The RO provided a statement of the case on August 7, 2000.  
The veteran's substantive appeal was received on November 28, 
2000.  Although the veteran indicated a desire to appeal all 
issues on the statement of the case, the veteran's 
representative's statement dated October 18, 2000, listed 
only two issues, neither related to PTSD.  In correspondence 
in April 2001 and May 2001, the RO informed the veteran that 
his substantive appeal was untimely and provided information 
on how to appeal the timeliness decision and how to reopen 
his claim with new and material evidence.  In correspondence 
dated in May 2001 and received by the RO on June 14, 2001, 
the veteran stated that he had not received the RO's April 
2001 or May 2001 letters and considered that the claim was 
still open.  

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2007), see also Gallegos v. Prinicipi, 283 F.3d 
1309, 1313 (2002).  In the May 2001 correspondence, the 
veteran did not express disagreement with the adjudication of 
the lack of timeliness of his substantive appeal and did not 
indicate a desire for appellate review.  Therefore, the Board 
concludes that the correspondence did not meet the 
requirements of a notice of disagreement and that the May 
1997 decision is final in the absence of any specific claim 
of clear and unmistakable error.  See 38 C.F.R. § 3.105 
(2007) and Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

The effective date for the grant of service connection based 
on a claim reopened after final disallowance is either the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b) (1); 38 C.F.R.
§ 3.400 (r).  The RO has found that a petition to reopen the 
claim was received by the RO on March 25, 2002.  The Board 
will review the medical and adjudicative history to determine 
if any informal claims to reopen were received prior to that 
date.  The Board will also determine the date that 
entitlement arose.  

In December 1993, a private physician noted the veteran's 
reports of headaches, chest pain, gastroesophageal reflux, 
and stress reactions that the veteran attributed to service 
in Vietnam.  The physician did not discuss specific events in 
service or diagnose a mental disorder.  In a December 1994 
general medical examination, a VA physician noted the 
veteran's reports of insomnia and tension headaches since 
returning from duty in Southwest Asia.  The physician stated 
that the veteran had PTSD but provided no clinical rationale 
or discussion of traumatic events.  He also did not include 
PTSD in a list of final diagnoses.  In October 1996, a VA 
mental health examiner noted the veteran's reports of memory 
loss, fatigue, and dizziness.  The veteran also reported that 
he was near several enemy missile and artillery detonations 
while in the Persian Gulf War.  He also reported that he 
sustained a head injury in a non-combat accident and that his 
stress during service was primarily due to family separation.  
The veteran was working as a state law enforcement officer 
and was experiencing marital discord.  The examiner diagnosed 
major depression related to marital problems.  In an October 
1996 statement, the veteran's spouse, a registered nurse, 
also reported that a variety of behavioral and physical 
symptoms had appeared since the veteran's overseas service.  

In February and March 1999, the veteran received outpatient 
mental health treatment at a VA facility.  The examiners 
continued to diagnose major depression but also indicated 
that the veteran displayed several features of PTSD.  In 
August 2000, a VA physician reviewed the medical records and 
provided an opinion on the etiology of the veteran's 
symptoms.  He related dizziness to a head injury sustained in 
service, but attributed all other symptoms to nonservice 
related events.  

In March and April 2001, the veteran received inpatient 
mental health treatment at a VA facility on several occasions 
for possible suicide attempts, depressed mood, low energy, 
irritability, and lack of anger control.  Medical providers 
added a provisional diagnosis of PTSD and continued to 
diagnose major depression.  On June 13, 2001, a VA clinical 
psychologist reviewed the medical history, examined the 
veteran, and made a clear diagnosis of PTSD.  He provided a 
detailed rationale and noted that the veteran's symptoms were 
related to traumatic events in service.    

As previously discussed, on June 14, 2001, the RO received 
correspondence from the veteran in which he stated that he 
desired his claim for service connection for PTSD to remain 
open.  He attached medical evidence relevant to his treatment 
and evaluation for a mental disorder.  Any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant or her duly 
authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  Here, the Board concludes that the 
correspondence met the requirements of an informal claim to 
reopen a final disallowed claim for service connection for 
PTSD because the veteran expressed intent to pursue service 
connection for the disorder and submitted additional relevant 
evidence.  

The Board concludes that an effective date earlier than March 
25, 2002, but not earlier than June 14, 2001, is warranted 
for service connection and a total and permanent rating for 
PTSD.  The record showed that the veteran had a provisional 
diagnosis in March 2001 and a clear medical diagnosis in June 
2001.  Therefore, entitlement to service connection arose 
prior to receipt of the informal petition to reopen a final 
disallowed claim.  As no petitions to reopen a final claim 
were filed prior to June 14, 2001, the effective date of the 
receipt of the petition to reopen is the later date and, 
therefore, the effective date must be June 14, 2001.  

For reasons discussed above, the May 1997 decision that 
denied service connection is final.  There was no diagnosis 
of PTSD at that time nor was the veteran's depression shown 
to be related to service.  Nevertheless, the Board will 
address the veteran's contentions that his disorder first 
manifested earlier and that he was not provided proper notice 
and assistance.  

The Board notes that medical records showed symptoms and 
diagnoses of a mental health disorder as early as 1994.  
However, these records were considered in the adjudication of 
the veteran's claim in May 1997.  The Board acknowledges the 
veteran's contention that PTSD first manifested in 1994, and 
that he was not properly diagnosed, informed about the nature 
of PTSD, and how to substantiate service connection for the 
disorder.  However, a diagnosis of any mental disorder 
requires medical expertise.  As a layperson, the veteran does 
not possess the necessary knowledge of medical principles, 
and his assertions, standing alone, are not probative as to 
the first manifestation of PTSD.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   In August 1996, the veteran was 
provided notice that discussed the evidence necessary to 
substantiate the claim including information related to 
stressors.  The veteran was provided a compensation and 
pension examination in October 1996 and had the opportunity 
to submit medical evidence from other providers, including 
from his spouse, a registered nurse.  Furthermore, a VA 
medical opinion on the etiology of the symptoms was obtained.  
All evidence of record at that time was considered.    

Because the date of receipt of an informal petition to reopen 
a final disallowed claim for service connection for PTSD was 
later that the date entitlement arose, an effective date 
earlier than March 25, 2002 but not earlier than June 14, 
2001, is warranted.  

			
	(CONTINUED ON NEXT PAGE)



				
ORDER

An effective date of June 14, 2001, but not earlier, for 
service connection and a total and permanent rating for post-
traumatic stress disorder is granted, subject to the legal 
criteria governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


